Appeal from a judgment of the Supreme Court, Erie County (Russell P. Buscaglia, A.J.), rendered February 28, 2007. The judgment convicted defendant, upon his plea of guilty, of robbery in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of robbery in the second degree (Penal Law § 160.10 [2] [b]). We agree with defendant that his “waiver of the right to appeal is invalid inasmuch as [Supreme Court’s] minimal inquiry was insufficient ... to ensure that the waiver of the right to appeal was a knowing and voluntary choice” (People v Hamilton, 49 AD3d 1163, 1164 [2008] [internal quotation marks omitted]; see People v Ortiz, 46 AD3d 1409 [2007], lv denied 10 NY3d 769 [2008]). Thus, the contention of defendant that the court abused its discretion in denying his request for youthful offender status is properly before us (see People v McClellan, 49 AD3d 1201 [2008]). Even assuming, arguendo, that defendant is eligible for youthful offender status, we nevertheless conclude that the court did not abuse its discretion in denying his request (see People v Wilson, 306 AD2d 212 [2003], lv denied 100 NY2d 646 [2003]). Present—Hurlbutt, J.P., Smith, Lunn, Green and Gorski, JJ.